*515Proceeding pursuant to CPLR article 78 to review a determination of the Board of Appeals of the New York State Department of Motor Vehicles, dated February 13, 2003, confirming the findings of an Administrative Law Judge, made after a hearing, that the petitioner violated New York City Traffic Rules and Regulations (34 RCNY) § 4-15 (b) (9) and (10), and Vehicle and Traffic Law § 401 (7) (F) (b), and imposing a fine of $11,250.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The petitioner, the owner of a vehicle alleged to be overweight in violation of the New York City Traffic Rules and Regulations, waived its jurisdictional objections when it appeared and participated in the administrative hearing on the merits (see Matter of Clinton Ave. Constr. Corp. v Martinez, 8 AD3d 273, 274 [2004]; Matter of United States Power Squadrons v State Human Rights Appeal Bd., 84 AD2d 318, 325 [1981], affd 59 NY2d 401 [1983]). In any event, service of the summons upon the driver of the vehicle was sufficient to confer personal jurisdiction over the petitioner (see Quadrozzi Equip. Leasing Corp. v Martinez, 13 AD3d 635 [2004]; Matter of IESI NY Corp. v Martinez, Inc., 8 AD3d 667, 668 [2004]; Matter of Sureway Towing, Inc. v Martinez, 8 AD3d 490, 491 [2004]; Matter of Clinton Ave. Constr. Corp. v Martinez, supra).
The petitioner’s remaining contention is unpreserved for judicial review, and in any event, is without merit. H. Miller, J.P., Crane, Spolzino and Fisher, JJ, concur.